Case 18-52363-jwc   Doc 100   Filed 07/12/19 Entered 07/12/19 10:19:09         Desc Main
                              Document     Page 1 of 4




  IT IS ORDERED as set forth below:



   Date: July 12, 2019
                                             _________________________________

                                                      Jeffery W. Cavender
                                                 U.S. Bankruptcy Court Judge

 ________________________________________________________________




             IN THE UNITED STATES BANKRUPTCY COURT
                  NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

 IN RE:
                                             CHAPTER 13
 MILLARD COURTNEY FARMER,
 JR.                                         CASE NO. 18-52363-JWC

       Debtor.

                                     ORDER

      The application to employ Donna J. Hall as listing broker (Docket 92) came

before the Court on July 11, 2019.

      The application to employ is granted pursuant to 11 U.S.C. § 327 and 11

U.S.C. § 328 and Ms. Hall may charge 6% of the sale price for the house at 1196

Dekalb Ave. Atlanta, Ga. 30307, the Court having found such fees to be fair and

                                        1
Case 18-52363-jwc   Doc 100   Filed 07/12/19 Entered 07/12/19 10:19:09   Desc Main
                              Document     Page 2 of 4


reasonable. Compare In re Herman 2006 WL. 6591823 (N.D. Ga. 2006) (10% fee

applied).

      Any commission approved for Ms. Hall shall only be payable from sale

proceeds after satisfaction of the $450,000 payable to Kilpatrick Townsend &

Stockton LLP and John H. Murphy.

      The fourteen day stay provided for in Rule 6004 is waived, and this order is

effective immediately.


                              END OF DOCUMENT


Prepared by:
/s/ Ralph Goldberg
Ralph Goldberg
Georgia Bar No. 299475
Attorney for Millard Farmer
Goldberg & Cuvillier, P.C.
1400 Montreal Road, Suite 100
Tucker, GA 30084-6919
(770) 670-7343
(770) 670-7344 (FAX)
attorneygoldberg@hotmail.com

Consented to:
/s/ Colin Bernardino
KILPATRICK TOWNSEND & STOCKTON LLP
Counsel for John H. Murphy
1100 Peachtree St., Ste 2800
Atlanta, Ga. 30309
404-815-6500
404-815-6555 FAX
cbernardino@kilpatricktownsend.com


                                        2
Case 18-52363-jwc    Doc 100    Filed 07/12/19 Entered 07/12/19 10:19:09   Desc Main
                                Document     Page 3 of 4


                                DISTRIBUTION LIST

                            Millard Courtney Farmer, Jr.
                                 1196 DeKalb Ave
                                 Atlanta, GA 30307

                    Nancy J. Whaley, Standing Ch. 13 Trustee 303
                              Peachtree Center Avenue
                          Suite 120, Suntrust Garden Plaza
                                 Atlanta, GA 30303

                                  Julie M. Anania
                                  Nancy J. Whaley
                              Standing Ch. 13 Trustee
                                      Suite 120
                            303 Peachtree Center Avenue
                              Atlanta, GA 30303-1286

                                     City of Atlanta
                                   Office of Revenue
                               55 Trinity Ave, Suite 1350
                                  Atlanta, GA 30303

                         DeKalb County Tax Commissioner
                          4380 Memorial Drive, Suite 100
                               Decatur, GA 30032

                                John Harold Murphy
                       Kilpatrick Townsend & Stockton. LLP
                        1100 Peachtree St. NE, Suite 2800
                                 Atlanta, GA 30309

               LVNV Funding, LLC its successors and assigns as
                        assignee of Citibank, N.A.
                       Resurgent Capital Services
                             P.O. Box 10587
                       Greenville, SC 29603-0587




                                           3
Case 18-52363-jwc   Doc 100    Filed 07/12/19 Entered 07/12/19 10:19:09   Desc Main
                               Document     Page 4 of 4


                              Resurgent Capital Services
                                   P.O. Box 10587
                                Greenville, SC 29603

                                    Wilmer Parker
                                      Suite 910
                                1360 Peachtree Street
                               Atlanta, Ga. 30309-3287

                           Collin Michael Bernardino
                      Kilpatrick Townsend & Stockton LLP
                           1100 Peachtree Street, N.E.
                             Atlanta, Ga. 30309-4530



                              This 11th day of July, 2019.



                                                     /s/ Ralph Goldberg
                                                     Ralph Goldberg
                                                     Georgia Bar No. 299475
                                                     Attorney for Debtor
Goldberg & Cuvillier, P.C.
1400 Montreal Road, Suite 100
Tucker, Georgia 30084-6919
(770) 670-7343
(770) 670-7344 (FAX)




                                           4
